United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3506
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Dominique Darden

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: April 19, 2018
                                Filed: May 8, 2018
                                  [Unpublished]
                                 ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

       After a jury found Dominique Darden guilty of being a felon in possession of
a firearm, 18 U.S.C. § 922(g)(1), the District Court1 sentenced him to fifteen months

      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
in prison to be followed by two years of supervised release. Darden appeals, and his
counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967). For the
reasons that follow, we affirm.

      We first conclude that the District Court properly denied Darden’s motion to
suppress physical evidence obtained after he was arrested. See United States v.
Cotter, 701 F.3d 544, 547 (8th Cir. 2012) (standard of review). At the suppression
hearing, the arresting officer testified that Darden had fled when the officer
approached to speak to him and that during a foot chase, the officer saw Darden
throw a gun into a dumpster. He and another officer caught up with Darden, detained
him, retrieved the gun, and arrested Darden after determining he had a felony
conviction. Darden was lawfully arrested and searched incident to arrest.

       We also conclude that the evidence at trial, which included the arresting
officer’s testimony, testimony that the gun in question was manufactured outside
Missouri, and a stipulation that Darden had one or more felony convictions, was
sufficient to support the jury’s verdict. See United States v. Spight, 817 F.3d 1099,
1102 (8th Cir. 2016) (standard of review); United States v. Cowling, 648 F.3d 690,
700 (8th Cir. 2011) (stating the elements of a § 922(g)(1) offense), cert. denied, 566
U.S. 940 (2012).

       The record further demonstrates that the District Court, in sentencing Darden,
committed no procedural error in calculating the United States Sentencing Guidelines
range, made an individualized assessment based on the facts, and did not impose an
unreasonable below-Guidelines-range sentence. See Gall v. United States, 552 U.S.
38, 51 (2007). As for Darden’s dissatisfaction with his defense counsel, claims
alleging ineffective assistance of counsel are generally best raised in a 28 U.S.C.
§ 2255 proceeding where the record can be fully developed. See Spight, 817 F.3d at
1103.



                                         -2-
       Finally, we have reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), and have found no non-frivolous issues. We affirm the judgment
of the District Court and grant counsel’s motion to withdraw.
                        ______________________________




                                        -3-